internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-103271-00 date date company state trustees trust a_trust b_trust c trust d trust e trust x trust y shareholders plr-103271-00 m a b c d dear this letter responds to a letter from your authorized representative dated date submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code that the termination of company's s_corporation_election was inadvertent company represents the following facts company was incorporated under the laws of state and elected under sec_1362 to be an s_corporation effective a company’s s election terminated on b when trustees failed to timely elect under sec_1361 to treat trusts a b c d and e the subtrusts as electing small_business trusts esbts company’s shareholders for period b to d are listed in the legend of this letter prior to b trusts x and y both of which were esbts held company stock as a result of m’s death on b and pursuant to the terms of the trust agreements trusts x and y distributed company stock to the subtrusts in c company’s accountants discovered that the subtrusts were nonqualifying s_corporation shareholders due to the absence of esbt elections on d trustees filed plr-103271-00 esbt elections for the subtrusts with the internal_revenue_service company represents that its officers and directors the trustees and the other relevant parties were unaware that each subtrust had to make an esbt election to avoid termination of company’s s election instead the parties believed that the esbt elections previously made by trusts x and y were sufficient for the subtrusts the parties intended for each subtrust to be an esbt and did not intend for company’s s election to terminate except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that an esbt may be a shareholder of an s_corporation for purposes of sec_1361 sec_1361 provides that for purposes of sec_1361 and except as provided in sec_1361 the term electing_small_business_trust means any trust if i the trust does not have as a beneficiary any person other than an individual an estate or an organization described in sec_170 or ii no interest in the trust was acquired by purchase and iii an election under sec_1361 applies to the trust sec_1361 provides that an election under sec_1361 shall be made by the trustee the election shall apply to the tax_year of the trust for which made and all subsequent tax years of the trust unless revoked with the consent of the secretary sec_1362 provides that an election under sec_1362 terminates whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time plr-103271-00 during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as might be required by the secretary regarding this period then notwithstanding the circumstances resulting in termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides that the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent according to the legislative_history of sec_1362 f -- if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 company represents that none of the parties knew that the transfer of company stock to the trusts would terminate company’s s election based solely on the facts as represented by company in this ruling_request we conclude that the termination of company's s_corporation_election due to the failure of the trustees to elect under sec_1361 to treat the subtrusts as esbts was inadvertent plr-103271-00 within the meaning of sec_1362 consequently we rule that company will continue to be treated as an s_corporation for the period from b to d and thereafter unless company's s election otherwise terminates under sec_1362 as a condition for this ruling each potential_current_beneficiary of a subtrust must be treated as a shareholder of company during the period from b to d except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company's eligibility to be an s_corporation the eligibility of the subtrusts to be esbts or the validity of the s_corporation and esbt elections in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely robert honigman acting assistant to the chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
